*581Opinion by
Mr. Justice Doyle.
Plaintiffs in error seek review of judgment of the trial court dismissing its complaint seeking injunction against the Sheriff and others. This action arose out of the problems presented in Kean v. Brown, et al., No. 18,384, decided this day.
Essentially the contention of the plaintiffs in error is that fraud was perpetrated on the trial court in connection with the obtaining of the- default judgment described in case No. 18,384 and that by reason thereof they are entitled to equitable relief against the enforcement of the judgment. In case No. 18,384, we determined the issue of fraud adversely to plaintiffs in error and accordingly there is no basis for injunctive relief.
The judgment is therefore affirmed.
Mr. Justice Moore and Mr. Justice Frantz concurring.